EXHIBIT 10.20

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT is made and entered into as of the             
day of                     , by and between PepsiCo, Inc., a North Carolina
corporation (“PepsiCo”), and                     , a member of PepsiCo’s Board
of Directors (the “Director”).

 

WHEREAS, PepsiCo and the Director each recognize the ongoing and substantial
risk of litigation and other claims being asserted against directors of public
companies; and

 

WHEREAS, in recognition of the need for protection against such litigation and
claims to facilitate the Director’s continued effective service to PepsiCo,
PepsiCo desires to provide for the indemnification, advancement, reimbursement
and insurance of certain liabilities and expenses of the Director, to the full
extent permitted by law;

 

NOW, THEREFORE, in consideration of these premises and of the Director’s
continuation of service to PepsiCo, the parties hereto agree as follows:

 

1. Indemnification Against Liability. The Director shall be indemnified and held
harmless by PepsiCo, to the full extent permitted by law, against any and all
liabilities and assessments arising out of or related to any threatened, pending
or completed action, suit, proceeding, inquiry or investigation, whether civil,
criminal, administrative, or other (each being hereinafter referred to as an
“Action”), including, but not limited to, judgments, fines, penalties and
amounts paid in settlement (whether with or

 



--------------------------------------------------------------------------------

without court approval), and any interest, assessments, excise taxes or other
charges paid or payable in connection with or in respect of any of the foregoing
(each such liability and assessment being hereinafter referred to as a
“Liability”), incurred by the Director and arising out of his status as a
director or member of a committee of the Board of Directors of PepsiCo, or by
reason of anything done or not done by the Director in such capacities.

 

2. Indemnification Against Expense. The Director shall also be indemnified and
held harmless by PepsiCo, to the full extent permitted by law, against any and
all attorneys’ fees and other costs, expenses and obligations, and any interest,
assessments, excise taxes or other charges paid or payable in connection with or
in respect of any of the foregoing (each such expense being hereinafter referred
to as an “Expense”) arising out of or relating to any Action, including expenses
incurred by a Director:

 

(a) in connection with investigating, defending, being a witness or
participating in, or preparing to defend, be a witness or participate in, any
Action (other than an Action commenced by the Director against another party,
except as provided in Section 2(b) below) or any appeal of an Action; or

 

(b) in connection with any claim asserted or action brought by the Director for
(i) payment or indemnification of Liabilities or Expenses or advance payment of
Expenses by PepsiCo under this Agreement, or pursuant to any other agreement,
any resolution of PepsiCo’s shareholders or Board of Directors, any provision of
PepsiCo’s Restated Articles of Incorporation or By-Laws, or any statute or rule
of law providing for indemnification, now or hereafter in effect, relating to
any Action, or for specific performance pursuant to Section 19 hereof, and/or
(ii) recovery under any directors’ and officers’ liability insurance policy or
policies maintained by PepsiCo, regardless of whether the Director is ultimately
determined to be entitled to such payment, indemnification, advance, or
insurance recovery, as the case may be.

 

-2-



--------------------------------------------------------------------------------

3. Exception for Certain Conduct. PepsiCo shall not be liable under this
Agreement for payment of any Liability or Expense incurred by the Director on
account of acts which, at the time taken, were known or believed by the Director
to be clearly in conflict with PepsiCo’s best interests.

 

4. Partial Indemnification. If the Director is entitled under this Agreement to
payment for some or a portion of any Liability or Expense relating to an Action,
but not for the total amount thereof, PepsiCo shall nevertheless pay the
Director for the portion thereof to which he or she is entitled.

 

5. Advances. PepsiCo shall pay any and all Expenses incurred by the Director in
connection with any Action, whether or not the Action has been finally disposed
of (an “Advance”), within five days after receipt by PepsiCo of an appropriate
request therefor from the Director, provided, however, that PepsiCo shall not
make such an Advance unless and until it has received an undertaking by or on
behalf of the Director to repay such Advance unless it shall be determined that
the Director is entitled to be indemnified by PepsiCo against such Expenses.

 

6. Demand and Final Payment. Final payments of Liabilities and Expenses provided
for herein shall be made by PepsiCo no later than thirty days after receipt of a
written request therefor by or on behalf of the Director, and the Director shall
be deemed to be entitled to indemnification against and payment of such
Liabilities and Expenses unless a determination is made within said thirty-day
period by (i) a majority vote of a quorum of PepsiCo’s Board of Directors,
consisting of disinterested directors who are not parties to the Action giving
rise to the demand, (ii) if such a quorum of disinterested directors so directs,
by independent legal counsel in a written opinion, or (iii) by majority vote of
PepsiCo’s shareholders, that the Director has not met the standard of conduct
for

 

-3-



--------------------------------------------------------------------------------

indemnification set forth in Section 3 of this Agreement. The Director may
contest a determination that he or she is not entitled to indemnification by
petitioning a court to make an independent determination with respect to the
Director’s right to indemnification hereunder.

 

7. Failure to Indemnify. If a claim for payment of any Liability, Expense or
Advance under this Agreement, or pursuant to any other agreement, any resolution
of PepsiCo’s shareholders or Board of Directors, any provision of PepsiCo’s
Restated Articles of Incorporation or By-Laws, or any statute or rule of law
providing for indemnification, now or hereafter in effect, is not paid in full
within thirty days, in the case of Liabilities and Expenses, or within five
days, in the case of Advances, after a written request for payment thereof has
been received by PepsiCo, the Director may bring an action against PepsiCo to
recover the unpaid amount of such claim, together with interest thereon. It
shall be a defense to any such claim (other than an action brought to enforce a
claim for an Advance) that the Director has not met the standard of conduct
which makes it permissible under applicable law for PepsiCo to indemnify the
Director for the amount claimed, provided, however, that the burden of proving
such defense shall be on PepsiCo and the Director shall be entitled to receive
Advances pursuant to Section 5 hereof unless and until such defense shall be
finally adjudicated by a court.

 

8. Presumption. For purposes of this Agreement, the termination of any Action by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Director has not met any particular standard of
conduct required for payment under this Agreement.

 

-4-



--------------------------------------------------------------------------------

9. Change in Control. If there is a Change in Control (as defined below) of
PepsiCo, then the acquiring or successor Person (as defined below), as the case
may be (the “Successor”), shall not diminish or limit in any manner the
indemnification rights available to the Director immediately prior to such
Change in Control, whether such rights were available under this Agreement, or
pursuant to any other agreement, any resolution of PepsiCo’s shareholders or
Board of Directors, any provision of PepsiCo’s Restated Articles of
Incorporation or By-Laws, or any statute or rule of law providing for
indemnification, now or hereafter in effect. No such Successor shall cancel,
limit or in any way diminish the rights or coverage provided to the Director
pursuant to one or more directors’ and officers’ insurance policies carried by
PepsiCo immediately prior to any such Change in Control. For the purposes of
this Agreement, the term “Change in Control” shall mean (i) the acquisition by
any person or entity, or any group of persons or entities acting in concert (a
“Person”), of direct or indirect beneficial ownership of 40% or more of the
voting power or voting securities of PepsiCo, (ii) the acquisition by any Person
of direct or indirect beneficial ownership of 20% or more of the voting power or
voting securities of PepsiCo and the subsequent election of a majority of the
members of PepsiCo’s Board of Directors who were not members of the Board for
the two-year period immediately preceding their election, (iii) a transfer of
all or substantially all of PepsiCo’s assets to another Person who is not a
wholly owned subsidiary of PepsiCo, or (iv) merger or consolidation of PepsiCo
with another corporation where, as a result of such merger and consolidation,
less than 60% of the outstanding voting securities of the surviving or resulting
corporation shall then be owned by the shareholders of PepsiCo immediately prior
to such merger or consolidation.

 

10. Security. As collateral security for its obligations hereunder and under
similar agreements, PepsiCo may, and shall in the event of a threatened Change
in Control, establish and maintain, for a period of ten years after the
establishment thereof,

 

-5-



--------------------------------------------------------------------------------

an escrow account with an aggregate value of no less than $50,000,000 by
depositing assets or bank letters of credit in escrow or by reserving lines of
credit that may be drawn down by an escrow agent in no less than said amount
(the “Reserve”). Promptly following the establishment of such Reserve, PepsiCo
shall provide the Director with copies of all documents relating to the
establishment, maintenance and operation of such Reserve, and with such
additional information as the Director may reasonably request.

 

11. Director’s Obligations. The Director shall promptly notify PepsiCo in
writing of the institution of any Action which may be the subject of this
Agreement and shall keep PepsiCo generally informed of any such Action. Notices
to PepsiCo shall be directed to PepsiCo, Inc., 700 Anderson Hill Road, Purchase,
New York 10577, Attention: Secretary (or to such other address as PepsiCo may
notify the Director in writing). Notice shall be deemed received three business
days after the date postmarked and shall be sent by certified or registered
mail, properly addressed. In addition, the Director shall give PepsiCo such
information and cooperation as PepsiCo shall reasonably require and as shall be
in the Director’s power.

 

12. Termination. This Agreement may not be terminated except by a writing to
that effect executed by the parties hereto. This Agreement shall continue in
effect regardless of whether the Director continues to serve as a director of
PepsiCo.

 

13. Contract Rights Not Exclusive. The rights of the Director hereunder shall be
in addition to, but not exclusive of, any other right which the Director may
have pursuant to any other agreement, any resolution of PepsiCo’s shareholders
or Board of Directors, any provision of PepsiCo’s Restated Articles of
Incorporation or By-Laws, or any statute or rule of law providing for
indemnification, now or hereafter in effect.

 

-6-



--------------------------------------------------------------------------------

14. Insurance. The rights of the Director hereunder shall also be in addition to
any rights the Director may now or hereafter have under policies of insurance
maintained by PepsiCo or otherwise. PepsiCo may purchase and maintain insurance
on behalf of its directors against any liability asserted against or incurred by
them, whether or not PepsiCo would have the power to indemnify them against such
liability, and the Director shall be covered by such policy or policies to the
maximum extent of the coverage available for any director of PepsiCo.

 

15. Subrogation. In the event of any payment under this Agreement, PepsiCo shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Director, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents as may be necessary to enable PepsiCo effectively to bring suit to
enforce such rights.

 

16. No Duplication of Payments. PepsiCo shall not be liable under this Agreement
to make any payment in connection with any claim made against the Director to
the extent the Director has actually received payment of the amounts otherwise
payable hereunder.

 

17. Modification and Waiver. No supplement, modification or amendment of any of
the provisions of this Agreement and no consent by either party hereto to any
departure therefrom by the other party hereto shall be binding unless executed
in writing by both of the parties hereto. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall any such waiver constitute a
continuing waiver.

 

-7-



--------------------------------------------------------------------------------

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of PepsiCo) and spouses, heirs and personal and legal
representatives.

 

19. Specific Performance. The failure of PepsiCo to perform any of its
obligations hereunder shall entitle the Director, as a matter of course, to
request an injunction from any court of competent jurisdiction to enforce such
obligations. Such right to request specific performance shall be cumulative and
in addition to any other rights and remedies to which the Director shall be
entitled.

 

20. Severability. If any provision or provisions of this Agreement, or any
portion of any provision hereof, shall be deemed invalid or unenforceable
pursuant to a final determination of any court of competent jurisdiction or as a
result of future legislative action, such determination or action shall be
construed so as not to affect the validity or enforceability hereof, and the
remaining provisions, and portions thereof, shall be enforceable to the fullest
extent permitted by law.

 

21. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of North Carolina.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day and year first above written.

 

PepsiCo, Inc. By:        

Larry D. Thompson

Senior Vice President,

Government Affairs, General

Counsel and Secretary

 

-8-